Appeal from so much of an order of the Family Court of Albany County, entered July 9, 1979, as denied respondent’s application for downward modification of a support order. In this proceeding pursuant to article 4 of the Family Court Act, petitioner alleged that respondent was in violation of a support order of October 20, 1978 and requested that he be dealt with in accordance with section 454 of the Family Court Act. Respondent filed a petition for downward modification of the support order, which required that he pay $100 per week for the support of petitioner and their child, contending that there had been a change of the parties’ circumstances and that he should pay support in the amount of $50 per week. Family Court denied respondent’s application for modification and ordered that the regular payments continue and that payments be made on the accumulated arrearages at the rate of $50 per month. In our view, there should be an affirmance. At the time of the October 20, 1978 order, respondent earned a net weekly salary of $258. Petitioner was not employed and had no income. At the hearing of February 27, 1979, it was established that respondent’s net weekly salary had decreased to $222 and that the petitioner was earning $195 every two weeks. We reject respondent’s contention that Family Court erred in failing to consider the change of the parties’ circumstances. The evidence reveals that petitioner is now paying $200 per month for rent and about $200 per month for utilities, whereas prior to the hearing she had not incurred such expenses because she had been living in her mother’s house. Petitioner is in no better position than she was prior to the hearing; her income must now be used to pay rent and utilities. Accordingly, respondent has not shown that the parties’ relative situations have significantly changed since the original support order was made (see Farino v Farino, 63 AD2d 691; Matter of Gajewski v Williams, 56 AD2d 627, 628). We have examined respondent’s other contentions and find them to be without merit. Order affirmed, without costs. Mahoney, P. J., Greenblott, Sweeney, Kane and Casey, JJ., concur.